

117 HR 3144 IH: Restraining Russian Imperialism Act
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3144IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mr. Green of Tennessee (for himself and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the imposition of sanctions with respect to Russia until Russian troops are removed from the Donbas region of Ukraine.1.Short titleThis Act may be cited as the Restraining Russian Imperialism Act. 2.Imposition of sanctions(a)In generalBeginning 1 year after the date of the enactment of this Act, the President shall, pursuant to all existing authorities for the imposition of sanctions with respect to Russia, impose all available sanctions under each such authority with respect to each person meeting the criteria required by the applicable authority.(b)TerminationThe authority and requirement to impose sanctions pursuant to this Act, and all sanctions imposed pursuant to such requirement, shall terminate on the date on which the President determines that the Government of Russia has removed all of its armed forces from the Donbas region of Ukraine.